This is a disbarment proceeding. The respondent was suspended by this court July 2, 1928, for a period of two years for professional misconduct. (In re Madigan, 148 Wash. 282,268 P. 1119.) Subsequent to the entry of that order of suspension, but before the expiration of the period of suspension, additional derelictions on the part of respondent arising *Page 152 
prior to the taking effect of the order of suspension were brought to the attention of the State Board of Law Examiners. A new complaint was filed against the respondent charging him with unethical conduct in that he made a false order of distribution of the estate of a deceased person, and forged the name of a superior court judge to said order; and that the respondent made a false certificate of annulment of a marriage and forged the name of a superior court judge to said certificate.
[1] An examination of the record discloses that the evidence supports the findings of the State Board of Law Examiners that the respondent is guilty of the two charges of misconduct.
The recommendation of the board that the respondent be disbarred from the practice of law should be, and it is, approved. It is ordered that the respondent be, and he is, hereby permanently disbarred from the practice of law in this state.
All concur. *Page 153